Kupferman, J. P., and Ross, J.,
dissent in a memorandum by Kupferman, J. P., as follows: I dissent and would affirm. The court is attempting to substitute its judgment for that of a properly instructed jury. The only possible basis for liability is a seeming error in judgment with respect to a left front wheel of plaintiff’s vehicle, which protruded into the roadway as against the right lower back step of a fire truck, which was initially properly guided. The *455result of this court’s position is to impose absolute liability. The question of negligence was for the jury, and they determined for the defendant.